Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/22 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.

In regard to Claims 1 and 11, the following limitations can be performed as a mental process by a human being alone and/or a method of organizing human activity, in terms of providing
A system configured to adapt user experience in a […] experience based on psychological attributes of individual users, the system comprising:
[…] storage configured to store information associated with the individual users;
[…]
[…] generat[ing] game information that is transmitted to […] users;
obtain[ing] […] stated information provided by the users, wherein the stated information includes sets of answers to questions that relate to psychological attributes, wherein the individual sets of answers are provided by individual ones of the users such that the sets of answers include a first set of answers provided by a first user;
determin[ing], based on the sets of answers, sets of psychological parameter values for the individual users such that a first set of psychological parameter values is determined for the first user;
identify[ing], based on the sets of psychological parameter values for the individual users, clusters of users…psychological parameter values;


adapt[ing] the […] experience for the individual users based on their cohorts such that a first adaptation to [...] experience is made for the first cohort of users, including the first user.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., electronic storage, one or more processors, client computing platforms, machine-readable instructions, employing machine learning, employing a user interface, and/or a network, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., electronic storage, one or more processors, client computing platforms, machine-readable instructions, employing machine learning, employing a user interface, and/or a network these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification teaches the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20180015370 A1 by Sorek et al (“Sorek”), in view of PGPUB US 20120142429 A1 by Muller (“Muller”).
In regard to Claims 1-20, Sorek teaches a system configured to adapt user experience in a digital experience based on psychological attributes of individual users, the system comprising:
electronic storage configured to store information associated with the individual users;
(see, e.g., Figure 1, selection 155);
one or more processors configured by machine-readable instructions to: 
execute an instance of the digital experience…and to use the instance to generate game information that is transmitted to client computing platforms, the game information facilitating presentation of the digital experience to the users via the client computing platforms, wherein the client computing platforms are associated with the users;
(see, e.g., Figure 1, selection 150 in regard to “game information”; see, e.g., Figure 2, selection 112 in regard to “client computing platforms”);

		 (see, e.g., paragraphs 16 and 71);
determine, based on the sets of answers, sets of psychological parameter values for the individual users such that a first set of psychological parameter values is determined for the first user;
		(see, e.g., Figure 1, selections 30, 35, and 40);
identify, based on the sets of psychological parameter values […] for the individual users, clusters of users that have similar sets of psychological parameter values […] the clusters including a first cluster that includes the first user on the basis of the first set of psychological parameter values;
group the users into cohorts that correspond to the clusters, the cohorts including a first cohort that corresponds to the first cluster, the first user being grouped into the first cohort by virtue of being included in the first cluster; and
		(see, e.g., Figure 1, selections 15, 20, and 25);
adapt the digital experience for the individual users based on their cohorts such that a first adaptation to the digital experience is made for the first cohort of users, including the first user.
		(see, e.g., Figure 1, selections 81-84 and 91-94).

Furthermore, to the extent to which Sorek may fail to specifically teach determining clusters of users for gaming purposes based on the users having similar sets of psychological parameter values, however, in an analogous reference Muller teaches that feature (see, e.g., F15);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
	Specifically, it would have been obvious to have substituted the clustering algorithm taught by Muller for that Sorek
In regard to Claims 2 and 12, Sorek teaches this feature.  See, e.g., Figure 1, selections 81-84 and paragraphs 46-47 regarding same.
In regard to Claims 3 and 13, Sorek teaches this feature.  See, e.g., Figure 1, selections 30-40 and paragraph 46.
In regard to Claims 4 and 14, Sorek teaches this feature.  See, e.g., paragraph 580.
In regard to Claims 5 and 15, Sorek teaches this feature.  See, e.g., Figure 2, selection 140 in regard to a “network”.  Otherwise see, e.g., paragraph 16.
In regard to Claims 6-7 and 16-17, Sorek teaches this feature.  See, e.g., Figure 3, selections 235, 255, and 275 and paragraph 55 regarding same.
In regard to Claims 8 and 18, Sorek teaches this feature.  See, e.g., Figure 2, selection 170 and paragraph 53 regarding same.
In regard to Claims 9 and 19, Sorek teaches this feature.  See, e.g., Figure 3, selections 235, 255, and 275 and paragraph 55 regarding same.
In regard to Claims 10 and 20, Sorek teaches this feature.  See, e.g., paragraphs 16 and 71 in regard to multiple test players answering questions.
Response to Arguments
	Applicant argues on page 13 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    439
    713
    media_image1.png
    Greyscale

Applicant’s arguments are not persuasive because the embodiment of Applicant’s otherwise abstract idea in a “digital experience for a digital environment” is not identified in the rejection as being part of the abstract idea itself.  The rejection does not allege that the human mind is, in other words, capable of providing a digital environment.



    PNG
    media_image2.png
    446
    706
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    216
    713
    media_image3.png
    Greyscale

Applicant’s arguments are not persuasive.  Applicant’s independent claims require the “clustering” of, at a minimum, two users (Applicant claims “the users”) and not, as Applicant would have it, “thousands of users”.  Such an operation is trivial and could easily be accomplished mentally by a human being.  Furthermore, the fact that by In re Bancorp Services v Sun Life, slip. op., at page 21, in this regard.
	Applicant further argues in this regard on page 14 of its Remarks:

    PNG
    media_image4.png
    425
    689
    media_image4.png
    Greyscale

Applicant’s arguments are not persuasive because Applicant’s claims are directed to the rules of a game whereby users are clustered together and then provided the same experience based on that clustering.  

McRo and/or Thales Visionix.  Applicant’s arguments are not persuasive because unlike as in McRo, Applicant does not claim in improvement to an inherently technological environment (computer animation) but instead claims an abstract idea that can be performed by human beings mentally and/or as a method of organizing human activity.  Likewise, Applicant’s claimed invention is not analogous to that of Thales to the extent that Applicant’s claimed invention does not result in an improvement to any of the claimed additional computing elements qua elements.  In other words, as opposed to Thales where the claimed invention resulted in the improved accuracy of the claimed sensors, Applicant’s claimed invention does not result in, e.g., the claimed processors being able to run faster, use less power, and/or be manufactured more inexpensively.

Affinity Labs, to the extent that the CAFC held that patent eligible subject matter could be claimed by claiming improvements to the functioning of computer technology:

    PNG
    media_image5.png
    315
    499
    media_image5.png
    Greyscale

Id., slip. op. page 15.
Applicant’s claimed invention results in no such improvement in the functioning of the claimed computer technology.  Again, claimed invention does not result in, e.g., the claimed processors being able to run faster, use less power, and/or be manufactured more inexpensively.  Applicant’s claimed subject matter is thereby analogous to both that of Affinity Labs and P&G, both of which were held by their respective courts to be patent ineligible.



    PNG
    media_image6.png
    122
    706
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    356
    701
    media_image7.png
    Greyscale

Applicant’s argument is not persuasive.  There is nothing “non-conventional and non-generic” about Applicant’s claimed embodiment of its abstract idea in software operating on generic processors.
	Applicant’s arguments regarding the art rejections are addressed by the updated statement of rejection made supra, which was necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715